EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Devin Looijen on March 1, 2021.

The following amendments have been made:
Claim 11, --A method for aligning a cart and transferring a payout system to 
vertically aligning an upper frame of a cart with at least one surface of a suction table; 
indexing the payout system to the suction table; 
rolling the payout system from the cart onto the suction table; 
driving the payout system across the suction table while continuously paying out a web of film from the payout system onto an upper surface of the suction table; and 
adhering the web of film to the upper surface as the payout system is being driven--.

Claim 12, --The method of claim 11 further comprising: separating the payout system from the upper frame of the cart.

Claim 15, --The method of claim 14 wherein:
of the cart comprises a pin protruding from the cart, the at least one mating feature of the suction table comprises a recess in the suction table, and the method further comprises pushing the cart until the pin enters the recess.

Claim 16, --The method of claim 10 further comprising: placing a pinion at a left end of the payout system in contact with a rack defining a left surface of the suction table, and placing a pinion at a right end of the payout system in contact with a rack defining a right surface of the suction table--.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following amendments have been made:
Claim 1 (line 7), --an upper surface of the suction table;--.


Claims 1-4, 9-16, 21, and 22-28, 33-39 are allowed. After further consideration, claims 11-16 have been allowed. The subject matter of claim 11 is very similar to that of claims 1 and 22 which have also been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724